Dismissed and
Memorandum Opinion filed January 11, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00350-CV
____________
 
SONSERIA BINDER, Appellant
 
V.
 
HEARTHWOOD II OWNERS ASSOCIATION AND ELBAR INVESTMENTS,
Appellees
 

 
On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 930700
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed November 11, 2009. 
The clerk’s record was filed April 6, 2010.  The reporter’s record was filed May
17, 2010.  No brief was filed.
            On November 18, 2010, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before December 30, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.